Exhibit 10.6

 

AMENDMENT NUMBER SEVEN TO LOAN AND
SECURITY AGREEMENT AND WAIVER

 

This Amendment Number Seven to Loan and Security Agreement and Waiver (“Seventh
Amendment”) is entered into as of June 23, 2004, by and between WELLS FARGO
FOOTHILL, INC., a California corporation, f/k/a/ Foothill Capital Corporation
(“Foothill”), and EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah corporation
(“Borrower”), in light of the following:

 

A.                                   Borrower and Foothill have previously
entered into that certain Loan and Security Agreement, dated as of December 14,
2000 (“Agreement”);

 

B.                                     On or about June 19, 2001, Borrower and
Foothill entered into that certain amending Letter Agreement, whereby certain
terms and conditions of the Agreement were temporarily amended;

 

C.                                     On or about February 22, 2002, Borrower
and Foothill entered into that certain Amendment Number One to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
amended;

 

D.                                    On or about August       , 2002, Borrower
and Foothill entered into that certain Amendment Number Two to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
further amended

 

E.                                      On or about December 11, 2002, Borrower
and Foothill entered into that certain Amendment Number Three to Loan and
Security Agreement and Waiver whereby certain terms and conditions of the
Agreement were further;

 

F.                                      On or about January 8, 2003, Borrower
and Foothill entered into that certain Amendment Number Four to Loan and
Security Agreement and Waiver whereby certain terms and conditions of the
Agreement were further amended;

 

G.                                     On or about March 14, 2003, Borrower and
Foothill entered into that certain amending Consent Letter, whereby certain
terms and conditions of the Agreement were temporarily amended;

 

H.                                    On or about July 16, 2003, Borrower and
Foothill entered into that certain Amendment Number Five to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
further amended

 

I.                                         On or about July 25, 2003, Borrower
and Foothill entered into that certain Amendment Number Six to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
further amended (the Agreement, as amended by the letter

 

1

--------------------------------------------------------------------------------


 

agreement, the first amendment, the second amendment, the third amendment, the
fourth amendment, the consent letter, the fifth amendment, and the sixth
Amendment, all as referenced above, is hereinafter referred to as the “Loan
Agreement”); and

 

J.                                        Borrower and Foothill desire to
further amend the Loan Agreement as provided for and on the conditions herein.

 

NOW, THEREFORE, Borrower and Foothill hereby amend and supplement the Loan
Agreement as follows:

 

1.                                      DEFINITIONS.  All initially capitalized
terms used in this Seventh Amendment shall have the meanings given to them in
the Agreement unless specifically defined herein.

 

2.                                      AMENDMENTS.

 

(a)                                  There is added the following new
definitions to Section 1.1 of the Loan Agreement as follows:

 

““Seventh Amendment” means that certain Amendment Number Seven to Loan and
Security Agreement dated as of June 23, 2004, entered into between Borrower and
Foothill.”

 

““Substitute Cash Collateral” means cash deposited by Borrower with Foothill
pursuant to Section 2.4(b).”

 

(b)                                 The definition of Maximum Letters of Credit
Amount is deleted in its entirety and the following substituted in its place and
stead:

 

““Maximum Letters of Credit Amount” means the lesser of: (i) Twenty-Five Million
Dollars ($25,000,000); or (ii) the sum of the Real Estate Borrowing Base and the
Substitute Cash Collateral.

 

(c)                                  The definition of Real Estate Advances is
deleted in its entirety.

 

(d)                                 The definition of Real Estate Borrowing Base
is deleted in its entirety and the following substituted in its place and stead:

 

““Real Estate Borrowing Base” means, as of any date of determination, the result
of subtracting: (i) the aggregate amount of reserves, if any, established by
Foothill under Sections 2.2, 6.11 and 10; and further subtracting (ii) the
Average Undrawn portion of Letters of Credit (without duplication of such
amounts if subtracted pursuant to Section 2.1(a));  from, the Amortizing Base
Amount.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Section 2.1(b) of the Loan Agreement is
deleted in its entirety, and the following substituted in its place and stead:

 

“(b)                           For purposes of this Agreement, “Receivables
Advances Borrowing Base”, as of any date of determination, shall mean the result
of:

 

(w)                               the lesser of (i) seventy-five percent (75%)
of the value of Eligible Accounts, less the amount, if any, of the Dilution
Reserve, and (ii) an amount equal to twenty-five percent (25%) of Borrower’s
Collections with respect to Accounts for the immediately preceding ninety (90)
day period, plus

 

(x)                                   any unused availability arising out of the
formula set forth in the definition of Maximum Letters of Credit Amount, minus

 

(y)                                 The Average Undrawn portion of Letters of
Credit (without duplication of such amounts if subtracted pursuant to
Section 2.2(a)), minus

 

(z)                                   the aggregate amount of reserves, if any,
established by Foothill under Sections 2.1(c), 6.11 and 10.”

 

(f)                                    Section 2.2 of the Loan Agreement is
amended by altering the title thereof to read “Real Estate Reserves.” and
deleting all of subsections (a), (c), & (d).

 

(g)                                 Section 2.2(b) will be amended by deleting
the reference to the text as “(b)”since old referenced subsection (b) will be
the entire text of Section 2.2.

 

(h)                                 Section 2.3 (a) will be amended by deleting
the last sentence thereof in its entirety, and substituting the following in its
place and stead:

 

“Foothill shall have no obligation to issue a Letter of Credit if the aggregate
amount of all: (i) undrawn or unreimbursed Letters of Credit; plus (ii)
Obligations; would exceed either the Maximum Amount or the Maximum Letters of
Credit Amount.

 

(i)                                     Section 2.4 of the Loan Agreement is
deleted in its entirety and the following substituted in its place and stead:

 

“2.4(a)             If, at any time or for any reason, the amount of Obligations
owed by Borrower to Foothill pursuant to Sections 2.1 and 2.2 is greater than
either the Dollar or percentage limitations set forth in Sections 2.1 or 2.2 (an
“Overadvance”), Borrower immediately shall pay to Foothill, in cash, the amount
of such

 

3

--------------------------------------------------------------------------------


 

excess to be used by Foothill to repay Advances outstanding under Sections 2.1
or 2.2.

 

(b)                                 In addition to Foothill’s ability to require
a cash paydown on the Obligations as set forth in Section 2.4(a), but not in
duplication thereof, in the event of an Overadvance, Foothill shall have the
right to require that Borrower deposit with Foothill Substitute Cash Collateral
in the amount of One hundred and five percent (105%) of the (i) Overadvance;
plus (ii) the projected reductions occasioned by the Amortizing Base Amount over
the balance of the remaining term of the Agreement.  The Substitute Cash
Collateral shall not be deposited in a segregated account, but rather will be
reflected as a ledger entry in Borrower’s Loan Account.  The Substitute Cash
Collateral shall earn interest, computed at the rate of the announced Wells
Fargo Bank, N.A. one year certificate of deposit rate, in effect on the
immediately preceding January 1, April 1, July 1, or October 1, and shall either
be credited against the Obligations, or quarterly, within ten (10) days of the
dates set forth immediately above, paid to Borrower.”

 

3.                                      REPRESENTATIONS AND WARRANTIES. 
Borrower hereby affirms to Foothill that all of Borrower’s representations and
warranties set forth in the Agreement are true, complete and accurate in all
respects as of the date hereof.

 

4.                                      NO DEFAULTS.  Borrower hereby affirms to
Foothill that, other than Events of Default having been expressly waived by
Foothill in writing, no Event of Default has occurred and is continuing as of
the date hereof.

 

5.                                      CONDITION PRECEDENT.  The effectiveness
of this Seventh Amendment is expressly conditioned upon the receipt by Foothill
of an executed copy of this Seventh Amendment.

 

6.                                      COSTS AND EXPENSES.  Borrower shall pay
to Foothill all of Foothill’s out-of-pocket costs and expenses (including,
without limitation, the fees and expenses of its counsel, which counsel may
include any local counsel deemed necessary, search fees, filing and recording
fees, documentation fees, appraisal fees, travel expenses, and other fees)
arising in connection with the preparation, execution, and delivery of this
Seventh Amendment and all related documents.

 

7.                                      LIMITED EFFECT.  In the event of a
conflict between the terms and provisions of this Seventh Amendment and the
terms and provisions of the Agreement, the terms and provisions of this Seventh
Amendment shall govern.  In all other respects, the Agreement, as amended and
supplemented hereby, shall remain in full force and effect.

 

8.                                      COUNTERPARTS; EFFECTIVENESS.  This
Seventh Amendment may be executed in any number of counterparts and by different
parties on separate counterparts,

 

4

--------------------------------------------------------------------------------


 

each of which when so executed and delivered shall be deemed to be an original. 
All such counterparts, taken together, shall constitute but one and the same
Seventh Amendment.  This Seventh Amendment shall become effective upon the
execution of a counterpart of this Seventh Amendment by each of the parties
hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number Six
to Loan and Security Agreement as of the date first set forth above.

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, f/k/a Foothill Capital
Corporation

 

 

 

 

 

By:

/s/ Larissa Megerdichian

 

 

 

Larissa Megerdichian, V.P.

 

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER,

 

a Utah corporation

 

 

 

 

 

By:

/s/ E. Thomas Atchison

 

 

Tom Atchison, CFO

 

5

--------------------------------------------------------------------------------